Citation Nr: 0124616	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic liver disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, from February 1982 to November 1983, and from 
April 1984 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision dated in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


REMAND

Service connection for schizophrenia, schizo-affective type, 
was denied in an RO rating decision issued in October 1989.  
The appellant did not timely appeal this decision and it 
became final.  A rating decision of March 1996 held that new 
and material evidence adequate to reopen the claim for 
service connection for a nervous condition had not been 
submitted and also denied the veteran's claim for service 
connection for a liver condition.  The appellant was notified 
of the March 1996 rating decision and he did not timely 
appeal.  This is the last final decision as to these issues.

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In Evans the 
Court stressed that the newly presented evidence need not be 
probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for that last disallowance.  See also Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994).  The Federal 
Circuit, in Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998), 
pointed out that new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."

In general, the Board does not have jurisdiction to order 
additional development in the absence of a finding of new and 
material evidence.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir. 1996).  

However, in this case, the Board is of the opinion that 
additional evidentiary development is necessary before the 
veteran's requests to reopen his claims for service 
connection for a nervous disorder and for a liver disorder is 
considered.  In a Social Security Administration (SSA) 
Disability Report (Form SSA-3368-BK), dated in September 
1989, the veteran listed his disability as schizophrenia and 
stated that this condition first bothered him as of July 16, 
1985.  The veteran, in an August 1998 VA Form 21-526, 
Application for Compensation and Pension, reported that he 
was in receipt of SSA benefits.  He listed his disability as 
paranoid schizophrenia dating back to July 1985.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
recently concluded, in the case of Tetro v. Gober, 14 Vet. 
App. 110 (2000), that VA has the duty to request information 
and pertinent records from other federal agencies, when on 
notice that such information exists.  This would include a 
decision from the SSA.  See Tetro v. Gober, supra.  

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new law 
redefines the obligations of VA with respect to the duty to 
assist and emphasizes VA's obligation to obtain relevant 
records held by any Federal department or agency (such as 
Social Security records).  In December 2000, VBA Fast Letter 
00-92 indicated that it would be advisable to request records 
identified by a claimant unless there was no reasonable 
possibility that they would tend to support a claim.  In 
August 2001, regulations to implement the provisions of the 
VCAA were published.  The amendment to 38 C.F.R. §§ 3.156(a) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001, and thus 
are not applicable to this case.  Significantly, in the 
supplementary information, it was pointed out that VA 
proposed to provide limited assistance to claimants tying to 
reopen finally decided claims and that VA would request any 
existing records from Federal agencies if reasonably 
identified by the claimant, in order to assist the claimant 
to reopen his or her claim.  See 66 Fed. Reg. 45620, 45628 
(August 29, 2001)

In circumstances such as these, the Board will not speculate 
as to the probative value, if any, of SSA records not on 
file.  The SSA records should be obtained prior to 
considering whether new and material evidence has been 
presented to reopen the claims.  

The veteran testified at a hearing at the RO in June 2000 as 
to the onset of his psychiatric disorder, describing the 
psychiatric symptoms which he experienced prior to his 
release from military service.  He testified that he used 
alcohol to deal with the psychiatric symptoms.  In a SSOC 
dated in January 2001, it was reported that records of 
treatment after discharge from service show that the veteran 
was admitted to a VAMC from June 11, 1985, to July 8, 1985, 
and treated for alcohol dependency and withdrawal.  It is 
noted that the veteran was not released from service until 
July 11, 1985.  In this document the RO held that the 
evidence submitted in connection with the current claim did 
not constitute new and material evidence because it 
essentially duplicated evidence which was previously 
considered and was merely cumulative or redundant.

At this stage, VA is precluded from considering the 
credibility of the veteran's testimony.  For purposes of 
determining whether new and material evidence has been 
presented, VA must presume that the newly submitted evidence 
is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 
(1992).  Testimony as to symptoms actually experienced 
constitutes competent evidence.  Assuming the testimony as to 
the in-service psychiatric symptoms to be credible, such 
testimony certainly appears to provide "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  The RO must explain in more 
detail its conclusion that the testimony is merely cumulative 
or redundant.

The RO, in the January 2001 SSOC, listed the issue as to the 
psychiatric disorder as follows:  "New and material evidence 
to reopen claim for a nervous disorder."  In Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), the Federal Circuit 
held that "a claim based on the diagnosis of a new mental 
disorder, taken alone or in combination with a prior 
diagnosis of a related mental disorder, states a new claim, . 
. . when the new disorder had not been diagnosed and 
considered at the time of the prior Notice of Disagreement."  
If the veteran's currently has a diagnosis of a psychiatric 
disorder orther than schizophrenia, his claim may not involve 
a claim to reopen, but rather an original service connection 
claim which VA is required to adjudicate de novo.  See 
Ephiram, supra; see also Patton v. West, 12 Vet. App. 272, 
278 (1999).

Accordingly, this case is REMANDED for the following:


1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.


2.  The RO should then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.  This 
includes providing a medical examination 
or obtaining a medical opinion if it 
appears to be warranted by the evidence 
of record.


3.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Additionally, 
if the RO continues to find that new and 
material evidence to reopen the claim for 
service connection for a psychiatric 
disorder has not been received, the SSOC 
must specifically explain why the 
veteran's hearing testimony does not 
constitute new and material evidence as 
to this claim.  An appropriate period of 
time should be allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 

